DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-12 and 14-19 are pending.
Claims 6, 13 and 20 are cancelled.
Examiner decided to withdraw 112 rejections because applicant’s amendment to the claims overcome the rejections.

Examiner’s Statement of Reason for Allowance
Claims 1-5, 7-12 and 14-19 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Anderten et al. (USP 4,164172) discloses a method and apparatus for controlling the amount of outside air introduced into a given space being ventilated as a function of the oxygen content of the air in the space to minimize the energy expended in heating or cooling air flowing through the space while maintaining the oxygen content of the air above that required for the well-being of humans occupying said space. A fuel cell produces an electric current the magnitude of which is a function of the partial pressure of the oxygen, Miller (USPGPUB 2013/0041516) discloses a systems and methods are provided for an air purifier with over pressurization relief, including the following components. A room air inlet is configured to fluidly receive air from a room. A supply duct inlet is configured to fluidly receive air from a forced air system. An air filter and or air purification means is configured to filter/purify air. An outlet is configured to expel filtered/treated air into the room. A bypass damper system has at least one air filtering mode position and a bypass mode position. A pressure control mechanism is configured to automatically allow the bypass damper system to move from at least one air filtering mode position to a bypass mode position when the air received from the supply duct inlet exceeds a bypass threshold, and Goldman et al. (USPPUB 2010/0061865) disclosed system is provided for maintaining a balanced interior air pressure in a building having a plurality of different localized areas. The system includes: a main fan or set of main fans that is selectively controlled to support a desired overall interior air pressure inside the building; a plurality of interior sensors, each interior sensor arranged to detect a localized air pressure at one of the areas in the building; a plurality of auxiliary fans, none of these references taken either alone or in combination with the prior art of record disclose distributed monitoring sensor  system, including:
Claim 1, obtaining, by one or more computers, data representing (i) a status of a return vent of a climate control system, and (ii) a pressure level within a room; obtaining sensor data collected by one or more sensors associated with the climate control system; determining, using the sensor data collected by the one or more sensors associated with the climate control system, whether a reduction in air flow pressure within one or more air ducts of the climate control system that are associated with the room satisfies a threshold for a current temperature regulation procedure of the climate control system; in response to determining that the reduction in air flow pressure satisfies the threshold for the current temperature regulation procedure of the climate control system, determining for the climate control system to perform an operation using the status of the return vent and the pressure level within the room; and providing, to the climate control system, an instruction to cause the climate control system to perform the operation.
Claim 8, obtaining, by one or more computers, data representing (i) a status of a return vent of a climate control system, and (ii) a pressure level within a room; obtaining sensor data collected by one or more sensors associated with the climate control system; determining, using the sensor data collected by the one or more sensors associated with the climate control system, whether a reduction in air flow pressure within one or  Filed: November 23, 2020 Page: 4of9 more air ducts of the climate control system that are associated with the room satisfies a threshold for a current temperature regulation procedure of the climate control system; in response to determining that the reduction in air flow pressure satisfies the threshold for the current temperature regulation procedure of the climate control system, determining for the climate control system to perform an operation using  the status of the return vent and the pressure level within the room; and providing, to the climate control system, an instruction to cause the climate control system to perform the operation.
Claim 15, obtaining, by one or more computers, data representing (i) a status of a return vent of a climate control system, and (ii) a pressure level within a room; obtaining sensor data collected by one or more sensors associated with the climate control system; determining, using the sensor data collected by the one or more sensors associated with the climate control system, whether a reduction in air flow pressure within one or more air ducts of the climate control system that are associated with the room satisfies a threshold for a current temperature regulation procedure of the climate control system; in response to determining that the reduction in air flow pressure satisfies the threshold for the current temperature regulation procedure of the climate control system, determining for the climate control system to perform an operation using based on the status of the return vent and the pressure level within the room; and providing, to the climate control system, an instruction to cause the climate control system to perform the operation.
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119